EXHIBIT 10.7

INVESCO LTD.

EXECUTIVE INCENTIVE BONUS PLAN

 

1.

Purpose

The purpose of the Plan is to establish a program of incentive compensation for
designated officers and/or key employees of the Company that is directly related
to the performance results of the Company and such employees. The Plan provides
annual incentives, contingent upon meeting certain performance goals, to certain
officers and/or key employees who make substantial contributions to the Company.

2.

Definitions

 

For purposes of the Plan, the following terms are defined as set forth below:

 

“162(m) Bonus Award” means a Bonus Award which is intended to qualify for the
performance-based compensation exception to Section 162(m) of the Code, as
further described in Section 7 hereof.

“Board” means the Board of Directors of Invesco Ltd.

“Bonus Award” means the award, as determined by the Committee, to be granted to
a Participant based on that Participant’s level of attainment of his or her
goals established in accordance with Sections 4, 5, 6 and 7, as applicable.

“Change in Control” has the meaning set forth in the Invesco Ltd. 2008 Equity
Incentive Plan.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Committee” means either (i) the Board or (ii) a committee selected by the Board
to administer the Plan and composed of not less than two directors, each of whom
is an “outside director” (within the meaning of Section 162(m) of the Code). If
at any time such a Committee has not been so designated, the Compensation
Committee of the Board shall constitute the Committee or if there shall be no
Compensation Committee of the Board, the Board shall constitute the Committee.

“Company” means Invesco Ltd. and each of its subsidiaries and affiliates.

“Designated Beneficiary” means the beneficiary or beneficiaries designated to
receive the amount, if any, payable under the Plan upon the Participant’s death.

“Individual Target Award” means the targeted performance award for a Performance
Period specified by the Committee.

“Participant” means any officer or key employee designated by the Committee to
participate in the Plan.

 

As amended & restated effective 1-1-2009

 

--------------------------------------------------------------------------------

“Performance Criteria” means objective performance criteria established by the
Committee (which satisfies the requirements of Section 7(b)), in its sole
discretion, with respect to 162(m) Bonus Awards. Performance Criteria shall be
measured in terms of one or more of the following objectives, which objectives
may relate to Company-wide objectives or of the subsidiary, division, department
or function of the Company: operating revenues, annual revenues, net revenues,
clients’ assets under management (“AUM”), gross sales, net sales, net asset
flows, revenue weighted net asset flows, cross selling of investment products
across regions and distribution channels, investment performance by account or
weighted by AUM (relative and absolute performance), investment performance
ratings as measured by recognized third parties, risk adjusted investment
performance, (information ratio, sharpe ratio), expense efficiency ratios,
expense management, operating margin and net operating margin, net revenue yield
on AUM, client redemption rates and new account wins and size of pipeline,
market share, customer service measures or indices, success of new product
launches as measured by revenues, asset flows, AUM and investment performance,
profit margin, operating profit margin, earnings (including earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization), earnings per share, diluted earnings per share
growth, operating income, pre- or after-tax income, net income, free cash flow
(operating cash flow less capital expenditures), cash flow per share, return on
equity (or return on equity adjusted for goodwill), return on capital (including
return on total capital or return on invested capital), return on investment,
share price appreciation, total shareholder return (measured in terms of share
price appreciation and dividend growth), cost control, business expansion or
consolidation, diversification of AUM by investment objectives, growth in global
position (AUM domiciled outside of United States), diversified distribution
channels, successful integration of acquisitions, market value of a business or
group based on independent third-party valuation or change in working capital.

 

“Performance Period” means the period during which performance is to be measured
to determine the level of attainment of a Bonus Award.

“Plan” means this Invesco Ltd. Executive Incentive Bonus Plan.

3.

Eligibility

Participants in the Plan shall be selected by the Committee for each Performance
Period from those officers and key employees of the Company whose efforts
contribute materially to the success of the Company. No employee shall be a
Participant unless he or she is selected by the Committee, in its sole
discretion. No employee shall at any time have the right to be selected as a
Participant nor, having been selected as a Participant for one Performance
Period, to be selected as a Participant in any other Performance Period.

4.

Administration

The Committee, in its sole discretion, will determine eligibility for
participation, establish the maximum award which may be earned by each
Participant (which may be expressed in terms of a dollar amount, percentage of
base pay or total pay (excluding payments made under this Plan), an amount
determined pursuant to an objective formula

As amended & restated effective 1-1-2009

 



--------------------------------------------------------------------------------

or standard or any other measurement), establish goals for each Participant
(which may be objective or subjective, and based on individual, Company,
subsidiary and/or division performance), calculate and determine each
Participant’s level of attainment of such goals, and calculate the Bonus Award
for each Participant based upon such level of attainment.

Except as otherwise herein expressly provided, full power and authority to
construe, interpret and administer the Plan shall be vested in the Committee,
including the power to amend or terminate the Plan as set forth in Section 15
hereof. The Committee may at any time adopt such rules, regulations, policies or
practices as, in its sole discretion, it shall determine to be necessary or
appropriate for the administration of, or the performance of its respective
responsibilities under, the Plan. The Committee may at any time amend, modify,
suspend or terminate such rules, regulations, policies or practices.

The Committee shall adjust the performance goals applicable to any Bonus Awards
to reflect any unusual or non-recurring events and other extraordinary items,
impact of charges for restructurings, discontinued operations and the cumulative
effects of accounting or tax changes, each as defined by generally accepted
accounting principles or as identified in the Company’s financial statements,
notes to the financial statements, management’s discussion and analysis or other
Company filings with the Securities and Exchange Commission; provided, however,
that no such modification shall be made if the effect would be to cause a 162(m)
Bonus Award to fail to qualify for the performance-based compensation exception
to Section 162(m) of the Code. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the applicable subsidiary, division, department or function of the Company, the
manner in which it conducts its business or other events or circumstances render
the Performance Criteria to be unsuitable, the Committee may modify such
Performance Criteria or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable; provided,
however, that no such modification shall be made if the effect would be to cause
a 162(m) Bonus Award to fail to qualify for the performance-based compensation
exception to Section 162(m) of the Code.

5.

Bonus Awards

For each Participant for each Performance Period, the Committee may specify an
Individual Target Award. The Individual Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of base pay or
total pay (excluding payments made under this Plan) or an amount determined
pursuant to an objective formula or standard. Establishment of an Individual
Target Award for an employee for a Performance Period shall not imply or require
that the same level Individual Target Award (if any such award is established by
the Committee for the relevant Participant) be set for any subsequent
Performance Period. At the time the performance goals are established, the
Committee shall specify the Performance Criteria to be achieved, a minimum
acceptable level of achievement below which no payment or award will be made
and, to the extent relevant, a formula for determining the amount of any payment
or award to be made if performance is at or above the minimum acceptable level
but falls short of full achievement of the specified Performance Criteria.

As amended & restated effective 1-1-2009

 

--------------------------------------------------------------------------------

Notwithstanding any other provision to the contrary herein, the Committee may,
in its sole and absolute discretion, elect to pay a Participant an amount that
is less than the Participant’s Individual Target Award (or attained percentage
thereof) regardless of the degree of attainment of the Performance Criteria.

6.

Payment of Bonus Awards

Bonus Awards earned during any Performance Period shall be paid as soon as
practicable following the end of such Performance Period and the determination
of the amount thereof shall be made by the Committee. Bonus Awards will be paid
no later than the fifteenth (15th) day of the third month following the later
of: (a) the end of the Participant’s taxable year in which the requirements for
such Bonus Award have been satisfied by the Participant or (b) the end of the
Company’s fiscal year in which the requirements for such Bonus Award have been
satisfied by the Participant. Payment of Bonus Awards shall be made in the form
of cash, common shares of the Company or equity awards in respect of Company
common shares, which common shares or equity awards may be subject to additional
vesting provisions as determined by the Committee. Any common shares or equity
awards granted in satisfaction of a Bonus Award will be granted under the
Company’s equity incentive plan(s) as in effect from time to time. Bonus Award
amounts earned but unpaid will not accrue interest. The Committee may at its
option establish procedures pursuant to which Participants are permitted to
defer the receipt of Bonus Awards payable hereunder.

7.

162(m) Bonus Awards

Unless determined otherwise by the Committee, each Bonus Award awarded under the
Plan shall be a 162(m) Bonus Award and will be subject to the following
requirements, notwithstanding any other provision of the Plan to the contrary:

 

(a)

No 162(m) Bonus Award may be paid unless and until the shareholders of the
Company have approved this Plan in a manner which complies with the shareholder
approval requirements of Section 162(m) of the Code.

 

(b)

A 162(m) Bonus Award may be made only by a Committee which is comprised solely
of not less than two directors, each of whom is an “outside director” (within
the meaning of Section 162(m) of the Code).

 

(c)

The performance goals to which a 162(m) Bonus Award is subject must be based
solely on Performance Criteria and the outcome of the Performance Criteria must
be substantially uncertain at the time the Committee establishes the Performance
Criteria. Such performance goals, and the maximum, target and/or threshold (as
applicable) Bonus Amount payable upon attainment thereof, must be established by
the Committee within the time limits required in

 

As amended & restated effective 1-1-2009

 



--------------------------------------------------------------------------------

order for the 162(m) Bonus Award to qualify for the performance-based
compensation exception to Section 162(m) of the Code.

 

(d)

No 162(m) Bonus Award may be paid until the Committee has certified the level of
attainment of the applicable Performance Criteria.

 

(e)

The maximum amount of a 162(m) Bonus Award is $50 million to a single
Participant during any calendar year and the Performance Period for a 162(m)
Bonus Award shall be the Company’s fiscal year (or such longer period as
determined by the Committee).

8.

Termination of Employment

Unless otherwise specified by the Committee, to be eligible to receive a payment
of a Bonus Award with respect to a Performance Period, a Participant must be
employed by the Company on the last day of such Performance Period and on the
date that the Bonus Award is paid, and must satisfy such other requirements as
may be imposed by the Committee. Notwithstanding the foregoing, the Committee,
in its sole discretion, may provide, to the extent permitted under Section
162(m) of the Code, that in the case of a Participant’s death, disability or a
Change in Control of the Company during the Performance Period (or such other
termination situations as permitted under Section 162(m) of the Code), Committee
may pay a Bonus Award either during or after the Performance Period without
regard to actual achievement of the performance goals. In the event of a
Participant’s death prior to the payment of a Bonus Award which has been earned,
such payment shall be made to the Participant’s Designated Beneficiary or, if
there is none living, to the estate of the Participant.

9.

Successors

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from merger, consolidation or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and businesses of the
Company.

10.

Non-Alienation of Benefits

A Participant may not assign, sell, encumber, transfer or otherwise dispose of
any rights or interests under the Plan except by will or the laws of descent and
distribution. Any attempted disposition in contravention of the preceding
sentence shall be null and void.

11.

No Claim or Right to Plan Participation

No employee or other person shall have any claim or right to be selected as a
Participant under the Plan. Neither the Plan nor any action taken pursuant to
the Plan shall be construed as giving any employee any right to be retained in
the employ of the Company.

As amended & restated effective 1-1-2009

 

--------------------------------------------------------------------------------

12.

Taxes

The Company shall deduct from all amounts paid under the Plan all federal,
state, local and other taxes required by law to be withheld with respect to such
payments.

13.

Payments to Persons Other Than the Participant

If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his or her affairs because of incapacity, illness
or accident, or is a minor, or has died, then any payment due to such person or
his or her estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Committee so directs, be paid to his
or her spouse, a child, a relative, an institution maintaining or having custody
of such person, or any other person deemed by the Committee, in its sole
discretion, to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Company therefor.

14.

No Liability of Committee Members

No member of the Committee shall be personally liable by reason of any contract
or other instrument related to the Plan executed by such member or on his or her
behalf in his or her capacity as a member of the Committee, nor for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including legal fees,
disbursements and other related charges) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud, dishonesty or bad faith.

15.

Termination or Amendment of the Plan

The Committee may amend, suspend or terminate the Plan at any time; provided
that no amendment may be made without the approval of the Company’s shareholders
if the effect of such amendment would be to cause outstanding or pending 162(m)
Bonus Awards to cease to qualify for the performance-based compensation
exception to Section 162(m) of the Code.

16.

Unfunded Plan

Participants shall have no right, title or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, Designated
Beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the

As amended & restated effective 1-1-2009

--------------------------------------------------------------------------------

Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan.

The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

17.

Governing Law

The terms of the Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to principles of conflict of laws.

18.

Effective Date

The Plan is effective as of January 1, 2008, subject to approval of the
shareholders as required by Section 162(m) of the Code.

As amended & restated effective 1-1-2009

 